Title: Richard Peters to Virginia Delegates, 16 November 1781
From: Peters, Richard
To: Virginia Delegates



Gentlemen
War Office Novr. 16. 1781
We have been honoured with your Note on the Subject of the Provision making for cloathing the Troops. This Business being now executing by collecting the imported Cloathing & that procured by domestic Purchases to the Magazines for Distribution it is impossible for us to give any exact Account of the Business. We laid before the Financier the State of the Army, the Quantity of Cloathing on Hand & the Quantity necessary to supply Deficiencies & he agreed to order Purchases to the Amount of our Estimate if the public Funds would enable him to carry these Orders into Execution. The Plan agreed upon was to leave as much Clothing on the North River as would cloathe that Army & bring forward the Excess for the Southern Troops which with the Purchases making & the Stock on Hand to the Southward we have no Doubt will put them on a Footing with the other Army. The Reason of our leaving the Clothing at the North River was to save Transportation & because we conceived the Difference of Climate compelled the Cloathing of the Northern Army immediately. The whole of the Cloathing to the Eastward is now moving but when it will arrive we are uncertain. When enabled to give you a more exact Account we shall be happy to do it. All the Officers Cloathing imported is ordered for the Southern Army & Purchases are already made for those Troops to the Amount of 360,000 Livres agreeable to original Invoices beside other Purchases of smaller Amount which we cannot exactly ascertain.
We have the Honour to be very respectfully your very obed Servts
Richard PetersBy order
